Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 28th, 2022.
Applicant's election with traverse of claims 1-6, 8-16, and 19 in the reply filed on February 28th, 2022, is acknowledged.  The traversal is on the ground(s) that the WO2013089075 reference does to disclose or suggest how the claimed sheet area could be achieved, that the reference does not disclose (i.e., expressly state or imply) “the sheet area is at least 225 mm2”, and that “the Examiner has not explained how or where WO2013089075 discloses the special technical features of Groups I and II”. Applicant further argues that there is no undue burden present. These arguments are not found persuasive as the LED of WO2013089075 must necessarily have an area, as any laminate material used to form an LED, such as that of WO2013089075, must have an area. WO2013089075 further gives a process of forming the laminate (which has an area). That the prior art does not expressly state the presence of an area does not negate inferences made by a person of ordinary skill (i.e., such that a sheet has an area, that it is formed by a routine process, and therefore would have been obvious to optimize). Regarding the lack of disclosure in WO2013089075 with respect to the phrase “an area of at least 225 mm2”, the prior art need not explicitly state that the sheet has an area of at least 225 mm2 in order to establish a case of obviousness to optimize. The Examiner further notes that Applicant has not pointed to any evidence suggesting the claimed sheet area is somehow critical. Alternatively, the Examiner provides an additional grounds of rejection below which further serves to indicate that the identified common technical feature is not a special technical feature. Regarding the argument of undue burden, the Examiner notes that undue burden is not a requirement in establishing a lack of unity.
The requirement is still deemed proper and is therefore made FINAL.
In addition, it is noted that claims 17-18 are not labeled as withdrawn in the claim set filed February 28th, 2022. Claims 17-18 should include the term “withdrawn” in the status identifier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (US 2014/0210338 A1) in view of Amako et al (US 2016/0032148 A1).
With regards to claim 1, Matsumura discloses an LED sheet material formed of a crosslinkable silicone resin (i.e., optical resin sheet), a phosphor material (i.e., a component (A) in the form of fluorescent substance or reflective material), and a fluorescent pigment, the LED sheet material having a thickness variation of plus or minus three percent measured by subtracting a maximum and a minimum thickness (Matsumura: para. [0003]-[0009], [0049], [0060], and [0080]; claims 1 and 6). Since the difference between maximum and minimum thickness is the largest thickness variation observed at any two measured points in the material of Matsumura, the thickness variation at a center and edge must be either identical or less than that of the maximum and minimum. Matsumura creates a phosphor sheet of 100 mm square, which corresponds to an area of 10,000 mm2 (i.e., 100 mm x 100 mm = 10,000 mm2) (Matsumura: para. [0119]). The sheet has a thickness of 10 to 1000 microns, which, based on the examples of Matsumura, is measured from the center (Matsumura: para. [0080] and [0116]; Table 2). The phosphor material of Matsumura includes, for example, an yttrium-aluminum oxide phosphor (i.e., oxide phosphor) (Matsumura: para. [0052]). Matsumura further discloses the presence of a resin-linear organopolysiloxane copolymer (i.e., a component B) described as having an “(R1SiO3/2)b” block (i.e., implies a block copolymer) where R1 is a phenyl group (i.e., an aryl group having 6 carbon atoms), an “(R12SiO2/2)” block where R12 is a phenyl group, a substituent having an alkynyl group, an organopolysiloxane which includes groups having hydrogen atoms such as phenyl groups (i.e., an organohydrogenpolysiloxane), and a hydrosilylation catalyst (Matsumura: para. [0015]-[0021]; claim 1).
Matsumura appears silent with respect to the chain length of its blocks, and therefore, Matsumura is not considered to disclose an “n” ranging from 3 to 1000.
Amako discloses a resin-linear silicone composition for LED including a linear block comprising 10 to 400 disiloxy units (i.e., (R12SiO2/2)n) in which n is 10 to 400) (Amako: para. [0003] and [0008]). The linear units of Amako are considered “soft” segments which have a low glass transition temperature and contribute to fluid behavior, which influences the processing temperature and stability of the composition (Amako: para. [0154]). In particular, the composition of Amako enables its material to be “re-processable” (Amako: para. [0155]). The Examiner further notes both Amako and Matsumura employ the same types of units (i.e., (R1SiO3/2) in addition to (R12SiO2/2)n) (Amako: para. [0131]; Matsumura: see above discussion). Matsumura and Amako area analogous art in that they are related to the same field of endeavor of optical resin sheets for LED devices formed from polysiloxane compositions which include RSiO3/2 and RSiO2/2 units. A person of ordinary skill in the art would have found it obvious to have selected 10 to 400 disiloxy units (i.e., n of from 10 to 400) in the composition of Matsumura, in order to enable improved processing temperatures, stability, and re-processability, as taught by Amako (Amako: para. [0154]-[0155]). This range overlaps the claimed range of 3 to 1000, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 2, the sheet has dimensions of 100 mm x 100 mm (i.e., specific widths and lengths which are each within the claimed range of 15 mm or greater), providing for an area of 10,000 mm2 (i.e., within the claimed range of 400 mm2 or greater) (Matsumura: see above discussion).
With regards to claim 3, the thickness of Matsumura is from 10 to 1000 microns, and the thickness variation is less than plus or minus 3% (see above discussion). These ranges overlap the claimed ranges of 30 to 90 microns and a variation of no greater than 2.5%, respectively, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 4, Matsumura discloses a phosphor (i.e., fluorescent substance) content of 53% by weight or more (Matsumura: claim 2). This overlaps the claimed range of 10 to 90% by mass, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 5, the phosphor of Matsumura is dispersed in the resin composition (Matsumura: para. [0044]).
With regards to claim 6, Matsumura discloses melting its sheet (i.e., implies that the sheet is heat-meltable) (Matsumura: para. [0073]).
With regards to claim 8, Matsumura discloses a phosphor (i.e., fluorescent substance) content of 53% by weight or more (Matsumura: claim 2). This overlaps the claimed range of 10 to 90% by mass, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 9, the phosphor of Matsumura is formed of particles which are further dispersed in the resin composition (i.e., component B is a binder resin of a solid particle component which includes at least component A) (Matsumura: para. [0044]). Matsumura further discloses the incorporation of  (R12SiO2/2) and (R1SiO3/2) as described above, wherein, per the formula of present claim 9, Matsumura discloses molar ratios implying a value for “a” of 0.5 to 0.6 (Matsumura: claim 1). The range for the “a” value of Matsumura overlaps the claimed range of 0.8 to 0.2, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 10, the phrase “surface-treated” constitutes product-by-process language, as it recites the process step of treating the surface of the fluorescent substance or reflective material with an organosilicon compound. Such language does not limit product claims to the material performance of the recites steps, but rather, only the structures implied. In the present case, the language is quite broad. Treating the surface of a material with an organosilicon compound does not imply that the organosilicon compound is present (i.e., the scope of the claim includes placing organosilicon on the surface of the claimed compound, then removing the organosilicon, or bombarding the particles with organosilicon to form an unspecified shape).
With regards to claim 11, a person of ordinary skill in the art would have found it obvious to have incorporated titanium dioxide (i.e., titania, or a type of titanium oxide) in order to provide improved thermal and electrical conductivity while also acting as a filler (Amako: para. [0103] and [0104]). It is noted that such material is necessarily reflective per the structure of the claim.
With regards to claim 12, the composition further includes silica particles (Matsumura: para. [0043]).
With regards to claim 13, the structure of Matsumura and Amako is in the form of an LED equipped with the sheet as described above (i.e., an optical member equipped with the optical member resin sheet) (see above discussion).
With regards to claim 14, the structure of Matsumura and Amako is in the form of an LED equipped with the sheet as described above (i.e., a layered body equipped with the optical member resin sheet) (see above discussion).
With regards to claim 15, the structure further includes a base material with release treatment (i.e., a release layer) (Matsumura: para. [0070]).
With regards to claim 16, Matsumura discloses the claimed device as an LED sealed with a transparent resin (Matsumura: para. [0115]).
With regards to claim 19, the thickness of Matsumura is from 10 to 1000 microns, and the thickness variation is less than plus or minus 3% (see above discussion). These ranges overlap the claimed ranges of 30 to 90 microns and a variation of no greater than 2.5%, respectively, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783